--------------------------------------------------------------------------------

Exhibit 10.1


HOME SYSTEM GROUP

INDEPENDENT DIRECTOR AGREEMENT




      THIS AGREEMENT (“Agreement”) is entered into and is effective as of August
7, 2007, by and between Home System Group, a Nevada corporation (the “Company”)
and Richard P. Randall, an individual resident in the State of Connecticut
(“Director” or “Mr. Randall”).




Preliminary Statement




The Board of Directors of the Company desires to appoint Mr. Randall to fill an
existing vacancy and to have Mr. Randall perform the duties of an independent
director and Mr. Randall desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.




            NOW, THEREFORE, in consideration of the mutual promises and
agreements

set forth below, the Company and Mr. Randall hereby agree as follows:




1.

Appointment.  The Board of Directors of the Company has appointed Mr. Randall,
and Mr. Randall has agreed to accept his appointment, to serve as a member of
the Board of Directors of the Company, effective as of the date of this
agreement.   The Company requires that Mr. Randall be available to perform the
duties of an independent director customarily related to this function as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company’s constituent instruments, including its certificate or
articles of incorporation, bylaws and its corporate governance and board
committee charters, each as amended or modified from time to time, and by
applicable law, including the Nevada General Corporation Law.  Mr. Randall
agrees to devote as much time as is necessary to perform completely the duties
as a director of the Company, including duties as a member of the Audit
Committee and such other committees as Mr. Randall may hereafter be appointed
to.  Mr. Randall will perform such duties described herein in accordance with
the general fiduciary duty of directors arising under the Nevada General
Corporation Law and Chapter 78 of the Nevada Revised Statutes.




2.

Compensation. For the duties and services to be performed by him under this
agreement, the Company will pay to Mr. Randall, and Mr. Randall agrees to
accept, the compensation described below in this Section 2.




a.

Directors’ Fees.  The Company will pay Mr. Randall a director's fee of $30,000
per annum, payable in equal monthly installments. This fee represents a retainer
for services rendered as a member of its Board of Directors, and is in addition
to any fees to which Mr. Randall may be entitled under guidelines and rules
established by the Company from time to time for compensating non-employee
directors for serving on, and attending meetings of, committees of its Board of
Directors and the board of directors of its subsidiaries.

 

--------------------------------------------------------------------------------



b.

Equity Component. In addition to the cash fee(s) described in subsection (a), on
the date of this agreement, the Company will grant Mr. Randall options to
purchase a total of 100,000 shares of the Company’s common stock. The exercise
price of these options will be the closing sale price of a share of the
Company’s common stock on the OTC Bulletin Board on the date of this agreement.
 Options to purchase 33,333 shares shall vest and may be exercised immediately;
options to purchase an additional 33,333 shares shall vest and may be exercised
commencing July 1, 2008, and options to purchase the remaining 33,334 shares
shall vest and may be exercised commencing July 1, 2009, provided that in the
case of the options to vest in 2008 and 2009, Mr. Randall is still a director of
or otherwise engaged by the Company on such dates.  Subject to the foregoing
vesting provisions, the options may be exercised until June 1, 2017.




c.

Audit Committee.   Randall agrees to serve as Chairman of the Audit Committee
and for so long as he serves in such position he will receive non-additional
compensation.




3.

Expenses. The Company will reimburse Mr. Randall for reasonable expenses
incurred by him in furtherance of his performance of duties hereunder, provided
that such expenses are substantiated in accordance with the Company’s policies
applicable to members of its Board of Directors.




4.

Fringe and Medical Benefits. Mr. Randall may participate in any of the Company's
medical, dental and other benefit programs as are available to non-employee
members of its Board.




5.

Term and Termination.




a.

General. The term of this Agreement will commence as of the date the Board of
Directors appoints Mr. Randall a director of the Company and shall continue
until the Director’s removal or resignation.  The Company has no obligation to
cause the nomination or recommend the election of Mr. Randall to the Board for
any period of time in the future. Upon the termination of Mr. Randall's tenure
as a member of the Board, the Company will promptly pay to Mr. Randall, or to
his estate if his service is terminated upon his death, all fees accrued for
services rendered as a member of the Board and committees thereof and expense
reimbursements due as of the date of termination.




b.

Termination.  With or without cause, the Company and Mr. Randall may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to Mr. Randall the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the shareholder(s) of the Company from removing Mr.
Randall with immediate effect at any time for any reason.


2

 

--------------------------------------------------------------------------------



c.

Continuation of Health Benefits. To the extent that health insurance benefits
are provided to Mr. Randall under Section 4 of this Agreement at the time Mr.
Randall's tenure as a member of the Board terminates, other than as a result of
his voluntary resignation, for a period of six-months immediately after
termination, the Company will maintain in effect, and pay the cost associated
with, health insurance for Mr. Randall with the same coverage provided him prior
to termination (e.g. medical, dental, optical, mental health) and in all other
respects significantly comparable to those in place immediately prior to
termination




6.

Indemnification. The Company shall indemnify, defend and hold harmless Mr.
Randall, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in Mr. Randall’s official capacity and as to action in another
capacity while holding such office.  The Company and Mr. Randall are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.




7.

Non-Exclusive. Nothing in this agreement will prevent Mr. Randall (1) from
serving as an employee, officer or director of any other company, provided that
such performance is consistent with Mr. Randall's duty of loyalty to the
Company, (2) from serving on voluntary, community service committees and boards,
and (3) from owning shares representing less than 5% of the outstanding equity
securities of a company that is a competitor of the Company.  Mr. Randall will
comply with and be bound by the Company's policies, procedures and practices
applicable to members of its Board of Directors from time to time in effect
during the term of this agreement.                                    




8.

Conflicts. Mr. Randall represents that his performance of this agreement will
not conflict with or breach any other agreement to which he is a party or may be
bound. Mr. Randall has not, and will not during the term of this agreement,
enter into any oral or written agreement in conflict with any of the provisions
of this agreement. Mr. Randall represents and warrants that he is not bound by
any agreements which prohibit or restrict him from: (a) competing with, or in
any way participating in a business that competes with, any former employer or
business of any former employer to the extent that Mr. Randall's performance of
his duties under this agreement would be deemed to constitute such competition;
(b) soliciting personnel of a former employer or business to leave such former
employer's employment or to leave such business; or (c) soliciting customers,
suppliers, financing sources or other entities having a substantial relationship
with a former employer or business.




9.

Confidentiality.  The Company and Mr. Randall each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, Mr. Randall
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”).  Mr. Randall
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.

 

3

 

--------------------------------------------------------------------------------



10.

Governing Law; Mediation & Arbitration. This agreement will be governed by, and
construed in accordance with the laws of the State of New York, without regard
to choice-of-law principles, as if made and to be performed solely in New York.




11.

Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if delivered personally or sent by
air courier or first class certified or registered mail, return receipt
requested and postage prepaid, addressed as follows:




           If to Mr. Randall, to:                  131 Peaceable Street

 Redding, Connecticut  06896




With a copy to:

Goetz Fitzpatrick Most & Bruckman

One Penn Plaza, Suite 4401

New York, New York 10119

Attn: Jack Most, Esq.




         

           If to the Company, to:              633 West Fifth Street Floor 2600

Los Angeles, CA 90071

                                                                Attention:
President

        

            with a copy to

Thelen Reid Brown Raysman & Steiner LLP

701 Eighth Street, NW

Washington, DC  20001

Attn: Dawn M. Bernd-Schulz, Esq.




or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All notices and
other communications given to any party hereto in accordance with the provisions
of this agreement shall be deemed to have been given on the date of delivery if
personally delivered; on the business day after the date when sent if sent by
air courier; and on the third business day after the date when sent if sent by
mail, in each case addressed to such party as provided in this Section or in
accordance with the latest written direction from such party.




12.

Entire Agreement. This agreement constitutes the sole agreement of the parties
and supersedes all oral negotiations and prior writings, including any and all
prior agreements between Mr. Randall and the Company, with respect to the
subject matter hereof.




13.

Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


4

--------------------------------------------------------------------------------



14.

Counterparts. This agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.




15.

Amendments. No modification, waiver, amendment, discharge or change of this
agreement shall be valid unless the same is in writing and signed by the party
against which the enforcement of said modification, waiver, amendment, discharge
or change is sought.




16.

Severability. If any portion of any provision of this agreement, or the
application of such provision or any portion thereof to any person or
circumstance shall be held invalid or unenforceable, the remaining portions of
such provision or portion of such provisions of this agreement or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be effected thereby.




[signature page appears on the following page]




5


--------------------------------------------------------------------------------



The parties, by signing below, agree to the terms and conditions set forth in
this agreement.




COMPANY:




Home System Group

 

By:/s/Weiqiu Li                                  




Name: Weiqiu Li



Title: Chairman and Chief Executive Officer

DIRECTOR:




 




/s/Richard P. Randall             




Richard P. Randall



                                              
6


--------------------------------------------------------------------------------






EXHIBIT A




Form of Indemnification Agreement




(See Attached)

 

--------------------------------------------------------------------------------